DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the light guide unit 100 must be shown or the feature(s) canceled from the claim(s). Figure 2,  does not show light guide unit 100. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “wherein the outer side of the light guide unit is subjected to surface treatment”. With regards to the limitation of “the outer side of the light guide unit”, although Applicant identifies the light guide unit as 100,  100 is not shown in the drawings, thus,  the outer side is not shown in the drawing and it is unclear where the outer side of the light guide unit Applicant is referring to is located, also,  since paragraph 0009 of the Specification recites “ An LED lighting apparatus 200 includes: a light guide unit 100 including a light guide plate 120 and the film 110 for an LED lighting apparatus, which is arranged on at least one surface (both surfaces in the illustrated example) of the light guide plate 120; and an LED light source 40 arranged on one end surface (surface approximately perpendicular to the film 110 for an LED lighting apparatus) of the light guide plate 120”, this recitation also further renders the location of the light guide unit as vague and indefinite.
Regarding the limitation of “the surface of the light guide unit on the opposite side to the light guide plate is subjected to surface treatment” in claim 8, this limitation is also considered vague and indefinite for the reasons as set forth above in the rejection of claim 7.
As best understood, the following rejection applies. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (CN 104950374).

Regarding claim 1, CN ‘374 discloses an optical component with a liquid crystal display, a polarizing plate, a low refractive index layer having a predetermined refractive index and a prism sheet ( See Preferred embodiment, B. polarizer and C. low refractive index layer, in translation provided). 
A base material is provided, a low refractive index layer (20) arranged on at least one side of the base material,  (13, through adhesive, In one embodiment of the present invention, the polarizing plate and the low refractive index layer is laminated directly through a pressure-sensitive adhesive.), a low refractive index layer having a refractive index of 1.25 or less (The refractive index n of the low refractive index layer satisfies the relationship 1<1.20<1.25, the refractive index n is preferably 1.20 or less; found under A. Integral structure of optical component and  C. low refractive index layer), the low-refractive index layer is a void-containing layer and a porous body formed by chemical bonding between particles (low refractive index layer having voids such as low refractive index layer at least partially with a porous layer or an air layer. porous layer typically comprises gas gel and/or particles (e.g., hollow fine particles and/or porous particles, found under C. low refractive index layer). Preferably, the low refractive index layer is a Nano-porous layer (specifically, porous layer is in the range of 10-1 to 103nm wherein 90% or more of the diameter of the small hole, found under C, low refractive index layer). 
Regarding claim 2, the particles are fine porous particles (low refractive index layer having voids such as low refractive index layer at least partially with a porous layer or an air layer, porous layer typically comprises gas gel and/or particles (e.g., hollow fine particles and/or porous particles). Preferably, the low refractive index layer is a Nano-porous layer (specifically, porous layer is in the range of 10-1 to 103nm wherein 90% or more of the diameter of the small hole; C. Low refractive index layer).
Regarding claim 3, the fine porous particles are fine porous particles of a silicone compound. (the low-refractive index layer is a void-containing layer and a porous body formed by chemical bonding between particles (low refractive index layer having voids such as low refractive index layer at least partially with a porous layer or an air layer. porous layer typically comprises gas gel and/or particles (e.g., hollow fine particles and/or porous particles), Certain examples of such materials include: silica  base compounds; hydrolysable silanes and prial hydrolysates and dehydrated condensates thereof; organic polymers ;silicon compounds each comprising a silanol group; activated silica obtained by contacting the silicate with an acid or ion exchange resin; polymerized monomers, a curable resin and combinations thereof. Examples of organic polymers  include polyolefins polyurethanes , fluoropolymers, polyesters, polymeth acrylic acids derivatives, polyesthers, polyamides, complex urea  and polycarbonates); can be found under C. low refractive index layer)
Regarding claim 4, wherein the low refractive index layer has a void ration of 35 vol% or more. (Typically, the low refractive index layer has a porosity (void). The void ratio of the low refractive index layer may take any suitable value. For example, the void ratio is 5% to 90%, preferably from 25% to 80%. When the void ratio is in this range, the refractive index of the low refractive index layer can be sufficiently reduced, and can obtain high mechanical strength.; Found under C. low refractive index layer)
Regarding claim 5, the low refractive index layer is arranged on one side of the base material (13,  fig. 3) and the surface of the base material on the opposite side to the low refractive index layer is subject to a surface treatment (a protective layer disposed on the polarizer 11 side 12 and a protective layer disposed on the polarizer 11 to the other side 13, description, fig. 1)

Regarding claim 6, a light guiding unit including a light guide plate and film for an LED lighting apparatus, which is arranged on that at least one surface of the light guide plate, wherein the film for an LED lighting apparatus is the film for an LED lighting apparatus of claim 1, the CN‘374 reference teaches a backlight and light guide plate, (not shown) which are considered to be part of the light guiding unit. Regarding the placement of the film on the light guiding plate, CN’374 also teaches and LCD, wherein the optical component (film) is disposed on the backlight side of the LCD the prismatic element 30 inherently guides polarized light emitting from the light guide plate of the backlight unit of the device through the low refractive index layer towards the polarizing plate 10 using total reflection in, for example, the prism section 32. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’374 as applied to claim 6 above, and further in view of  Nakashima et al (KR 20140042732).
CN’374 discloses the limitations as shown above. CN’374 does not clearly disclose the light source as an LED light source arranged on one end surface of the light guide plate. Nakashima et al discloses an edge light backlight unit with an LED (17) light source arranged at one end of the light guide plate 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of CN’374 to use an LED light source arranged at one of the light guide plate as taught by Nakashima et al since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, modifying the light source of CN’374 with an LED as taught by Nakashima et al   would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in particular, to provide the device of CN’374 with a streamlined lighting means for a backlight unit.
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’374.

  Regarding claim 10, CN’374 does not clearly disclose  a difference between a refractive index of the light guide plate and a refractive index of the low-refractive index layer being  0 .2 or more. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a difference in index of refraction of .2 or more between the light guide plate  and the low refractive index layer since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, use a difference in index of refraction of .2 or above between the light guide plate  and the low refractive index layer  of CN’374 would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, in this case one of ordinary skill would have recognized that a index of refraction of .2 or more would have caused minimal interference to the light passing between the low refractive index layer and the light guide plate, in order to provide a predetermined light emission from the backlight unit. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/            Primary Examiner, Art Unit 2875